Citation Nr: 0603475	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In an 
April 2000 rating decision, the RO denied entitlement to 
service connection for a back condition.   In January 2002, 
the veteran was afforded a personal hearing before a hearing 
officer at the RO.  A transcript of the hearing is of record.  

In July 2003, the Board remanded the present matter for 
additional development and due process concerns.  In March 
2005, the Board again remanded the present matter as not all 
of the previous remand directives were completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  A low back disability did not have its onset during 
active service or result from disease or injury in service.

2.  A low back disability was not caused or aggravated by the 
service-connected left ankle injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability, on a direct basis and as secondary to 
service-connected a left ankle injury, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2004.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in March 2005.

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the January 2004 
notice letter was subsequently considered by the RO in the 
September 2004, December 2004, and August 2005 supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in January 2001 and January 2004 and an addendum 
was issued in April 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  

Service medical records do not contain any evidence of a low 
back disability.  In June 1971, the veteran was involved in 
an automobile accident and sustained trauma to his left ankle 
and foot.  There were no complaints or findings pertaining to 
the low back at the time of the accident.  Separation 
examination in March 1972 reported the veteran's physical 
condition, including the back, as normal.  

Post-service VA examination in June 1972 revealed no 
complaints pertaining to the veteran's low back.  Examination 
of the lumbosacral spine was normal.

Following service, the veteran received private medical 
treatment for a back condition.  In March 1979, he was 
admitted to Del Oro Hospital and received treatment from Dr. 
Richard Moiel for low back pain radiating to both legs.  The 
veteran stated that the pain began six months before and had 
been progressively getting worse.  He denied having any 
history of back trauma.  The veteran was diagnosed as having 
lumbar disc disease involving L4 and L5.  

The veteran also received treatment from Dr. Emilio S. Musso.  
In a letter dated February 1992, Dr. Musso stated that the 
veteran had a spondylolisthesis, spinal stenosis and lumbar 
radiculopathy, for which he underwent surgery.  

In a January 2000 follow-up treatment report, Dr. Musso 
stated that the veteran gave a history of a vehicle accident 
in 1971 while in service.  The veteran stated that he was 
thrown from the vehicle and thereafter had left side leg 
pain, which was diagnosed as continued fracture pain.  In 
1979, he saw a physician for that same problem and was 
diagnosed as having a back problem.  Dr. Musso opined that 
his back problem and his subsequent treatment dated back to 
the 1971 inservice accident.

In January 2001, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran stated that he 
believed his back condition was a result of the inservice 
accident.  The examiner stated that it was "difficult to 
imagine" that the veteran's left ankle disorder would have 
an impact on the fact that that he has lumbosacral disc 
disease.  

In January 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran 
stated that immediately after the automobile accident in 
service, he did not experience back pain, but contended that 
his back problem began at that time.  The examiner diagnosed 
residuals of back surgery.  The examiner opined that based on 
the history dated March 1979, the veteran's back condition 
was not related to his accident in 1971.  

In April 2005, the January 2004 VA examiner issued an 
addendum to the report.  The examiner stated that the medical 
records were silent about left leg weakness or numbness or 
back pain until March 1979.  The veteran insisted that he had 
left leg pain since 1971, which disappeared after his back 
surgery.  The examiner stated that this was unsubstantiated 
by the medical records.  He opined that based on the medical 
records, it was less likely that the veteran's current low 
back disorder was caused by or aggravated by his service-
connected residuals of a left ankle injury.  

In correspondence of record, the veteran contends that his 
back problem was caused by the 1971 automobile accident.  He 
stated that after the accident, he suffered from pain running 
down his leg with numbness.  His physician suggested that he 
was experiencing pain from the residuals of the ankle 
fracture.  After separation, he continued to have leg pain 
and in 1978, his physician suggested that his leg pain was 
due to a lower back problem.  Following a laminectomy in 
1979, the leg pain and numbness disappeared.  In 1985, the 
veteran stated that he again began experiencing leg pain and 
numbness and underwent another laminectomy.  In 1991, the leg 
pain returned and he had back surgery.  The veteran asserts 
that he sustained a back injury in service, which manifested 
itself as leg pain and numbness.  

There is no persuasive medical evidence of record showing 
that the veteran's a low back disability had its onset during 
active service or is related to any in-service disease or 
injury.  

In the January 2000 report, Dr. Musso opined that the 
veteran's back problem and subsequent treatment was related 
to the 1971 inservice accident.  However, there is no 
indication that Dr. Musso had access to the veteran's claims 
folder and he provided no rationale for his opinion.  
Furthermore, his opinion is based upon the history provided 
by the veteran.  Accordingly, the Board finds that his 
opinion is not persuasive.  Relevant judicial precedent 
provides that the Board is not bound by such conclusions in 
certain situations.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995). 

On the other hand, the VA examiner in January 2004 
specifically concluded that the veteran's low back disorder 
was not related to his accident in 1971.  Additionally, the 
examiner concluded that the veteran's low back disorder was 
not caused or aggravated by his service-connected left ankle 
injury.  The VA examiner in 2001 provided a consistent 
opinion.  These opinions were based upon physical examination 
of the veteran and a review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In short, the 
probative medical evidence of record establishes that the 
veteran's current lumbar spine disorder is not related to his 
active service or to his service-connected left ankle injury.

In summary, the veteran's assertion of a low back injury 
occurring during military service with continuity of 
symptomatology since that time is unsupported by clinical 
evidence.  Again, physical examination upon separation from 
service in March 1972 and VA examination in June 1972 ruled 
out the presence of a low back disorder.  The first medical 
evidence of the presence of a low back disorder was shown on 
examination in 1979, approximately seven years following the 
veteran's separation from service.  At that time, the veteran 
gave only a six-month history of low back pain.  The evidence 
pertaining to the years between discharge from service in 
1972 and the 1979 diagnosis consists only of the veteran's 
statements to the effect that he has continually suffered 
from this condition.  The lack of any documented treatment 
for the veteran's alleged low back disorder for approximately 
seven years after his separation from active service, despite 
complaints of continuing symptomatology, preponderates 
against a finding that he had a chronic low back disorder 
during service.  In rendering a determination on the merits 
of claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Further, any medical evidence 
of a relationship between the veteran's current low back 
disorder and an injury occurring during his military service 
is based solely upon history provided by the veteran.  Thus, 
there is insufficient evidence to support service connection 
for a low back disorder on a direct basis.

In deciding this matter, the Board considered the veteran's 
contentions.  However, any contentions by the veteran that 
his low back disability is somehow related to his active 
service or his service-connected left ankle injury are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disability on a direct basis and as 
secondary to the service-connected left ankle injury.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
left ankle injury, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


